Citation Nr: 0946371	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for hypertension, 
including as a result of exposure to Agent Orange.

4.  Entitlement to service connection for a heart condition, 
claimed as coronary artery disease, including as a result of 
exposure to Agent Orange.

5.  Entitlement to service connection for skin growths, 
including as a result of exposure to Agent Orange.

6.  Entitlement to service connection for right hand 
neuropathy, including as a result of exposure to Agent 
Orange.




7.  Entitlement to service connection for temporomandibular 
joint dysfunction, including as a result of exposure to Agent 
Orange.

8.  Entitlement to service connection for kidney stones, 
including as a result of exposure to Agent Orange.

9.  Entitlement to service connection for vision problems, 
including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 
1970 and had a period of unverified service prior to February 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the claims.   

The Veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in June 2005.  A 
transcript of the hearing is of record.   

The Board remanded the claims in July 2007 for additional 
development and to address due process concerns.  The actions 
directed by the Board have been accomplished and the matters 
returned for appellate review.  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of 
the foregoing, the Veteran's claims for service connection 
for PTSD and coronary artery disease have been 
recharacterized as shown on the title page.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, VA will issue 
regulations through notice and comment rule-making procedures 
to establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  As this appeal contains at least one claim 
that may be affected by these new presumptions, namely the 
claim for service connection for a heart condition, claimed 
as coronary artery disease, the Board must stay action on 
that matter in accordance with the Secretary's stay.  Once 
the planned final regulations are published, the adjudication 
of any case or claim that has been stayed will be resumed.  

In a September 2003 statement submitted by the Veteran's 
previous representative, it appears that an informal claim 
for service connection for tinnitus was submitted.  
This claim is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not exhibit hearing loss in the right 
ear that meets VA standards.

2.  The Board resolves reasonable doubt by finding that the 
Veteran's left ear hearing loss is etiologically related to 
active service.  

3.  The Board resolves reasonable doubt by finding that the 
Veteran has been diagnosed with PTSD as a result of active 
service.  

4.  There is no medical evidence of record showing that the 
Veteran's hypertension is etiologically related to active 
service, to include as a result of exposure to Agent Orange.

5.  There is no medical evidence of record showing that the 
Veteran's skin growths are etiologically related to active 
service, to include as a result of exposure to Agent Orange.

6.  There is no medical evidence of record showing that the 
Veteran has right hand neuropathy.

7.  There is no medical evidence of record showing that the 
Veteran has temporomandibular joint dysfunction.

8.  There is no medical evidence of record showing that the 
Veteran has kidney stones.

9.  There is no medical evidence of record showing that the 
Veteran has vision problems.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).

2.  The criteria for service connection for left ear hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).  

3.  The criteria for service connection for an acquired 
psychiatric disorder, diagnosed as PTSD, have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).  

4.  The criteria for service connection for hypertension, 
including as a result of exposure to Agent Orange, have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.  The criteria for service connection for skin growths, 
including as a result of exposure to Agent Orange, have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

6.  The criteria for service connection for right hand 
neuropathy, including as a result of exposure to Agent 
Orange, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).




7.  The criteria for service connection for temporomandibular 
joint dysfunction, including as a result of exposure to Agent 
Orange, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

8.  The criteria for service connection for kidney stones, 
including as a result of exposure to Agent Orange, have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

9.  The criteria for service connection for vision problems, 
including as a result of exposure to Agent Orange, have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

For certain chronic disorders, such as psychoses, 
hypertension, calculi of the kidney, hearing loss, and other 
organic disease of the nervous system, service connection may 
be granted on a presumptive basis if the disease is 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

A Veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  In this case, it is presumed that 
the Veteran was exposed to herbicide agents while he was 
stationed in the Republic of Vietnam because such service 
occurred during the time frame when herbicide agents were 
being used.  

In addition, a presumption of service connection exists if a 
Veteran is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  See 38 
C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 1116 (West 
2002).  Though the Veteran is presumed to have been exposed 
to herbicides during service, none of the conditions for 
which he seeks service connection and for which he has a 
current disability (namely, hypertension and skin problems) 
are listed under the above-cited regulations.  While the 
Veteran has skin problems, he is not shown to have chloracne 
or an acneform disease consistent with choracne.  

Notwithstanding the regulations governing presumptive service 
connection based on herbicide exposure, a Veteran may also 
establish service connection with proof of actual direct 
causation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).  If the evidence establishes that the Veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2009).  

Here, the Veteran is in receipt of the Combat Action Ribbon, 
Navy Commendation Medal with "Combat V," and Bronze Star 
Medal with Combat "V," which denote his participation in 
combat.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. 
§ 3.304(d) (2009).

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

The Veteran seeks service connection for hearing loss, PTSD, 
hypertension, skin growths, right hand neuropathy, 
temporomandibular joint dysfunction, kidney stones and 
visions problems as a result of service.  He asserts that 
exposure to Agent Orange while in Vietnam has caused his 
health to deteriorate with resulting hypertension, skin 
growths, hearing loss, neuropathy, temporomandibular joint 
dysfunction, kidney problems and vision problems.  The 
Veteran reports that he had high blood pressure averaging 
154/110 at the time of his discharge and that he was told by 
a doctor that he could have had a heart attack in his 
twenties.  He also reports acoustic trauma in the form of 
gunfights, rocket attacks/explosions, and exploding grenades, 
which he contends resulted in hearing loss.  The Veteran 
asserts that he has PTSD as a result of his combat 
experiences.  See December 2003 statement in support of 
claim; July 2004 notice of disagreement; February 2005 VA 
Form 9; June 2008 VA Form 21-4138.  

The Veteran testified that having to retain his urine as a 
result of not being able to go to the bathroom while onboard 
a patrol boat river (PBR) while in Vietnam led to kidney 
problems and kidney stones.  He also testified that he had 
problems with hypertension during service, which almost 
"washed" him out of officer school but for a nurse who 
would let him read a magazine until he was almost asleep in 
order for his blood pressure to normalize.  The Veteran 
candidly reported that he was not diagnosed with 
cardiovascular problems until 1991.  He also testified that 
he had boils on his skin on three occasions during service, 
but could not indicate when he started developing dry skin 
and red spots, though he asserted that it was most of his 
adult life.  He indicates that he was never treated for skin 
problems.  The Veteran testified that he injured his right 
hand during service and that he had resultant decrease in 
strength following the incident.  Lastly, he testified that 
eye strain during service as a result of night operations and 
gritting his teeth during service led to problems with his 
vision and temporomandibular joint dysfunction, respectively.  
See June 2005 transcript.  

Several lay statements have been submitted in support of the 
Veteran's claims.  A.L., M.E., J.J.Y. and J.J.E. all report 
serving with the Veteran in Vietnam and J.J.E. describes 
being exposed to rocket fire and explosions and being in 
close proximity to machine fire, grenades and mortar fire 
when responding to enemy fire.  See statements received in 
February 2004.  Members of the Veteran's family describe how 
his personality changed after he served in Vietnam, his wife 
and mother describe changes in his hearing, and his wife 
attributes the Veteran's hypertension to the stress from 
service.  See statements from R.M.F., J.F., N.F., T.N.F., and 
the Veteran's wife received in February 2004.  




The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, hypertension or 
high blood pressure; bilateral hearing loss; right hand 
problems, to include neuropathy; temporomandibular joint 
dysfunction or jaw problems; kidney stones; vision problems; 
and/or psychiatric problems, to include PTSD.  In September 
1969, he was seen with a furuncle (boil) on his posterior 
neck and was prescribed heat treatment.  See health record.  
Blood pressure readings were taken throughout service with 
systolic pressure ranging from 118 (lowest) to 150 (highest) 
and diastolic pressure ranging from 70 (lowest) to 100 
(highest); audiometric evaluations did not show hearing loss 
in either ear that met VA standards.  

At the time of the Veteran's discharge from service, clinical 
evaluation of his ears; drums; eyes; ophthalmosopic 
functioning; pupils; heart; vascular system; upper 
extremities; skin; and psychiatric functioning was normal.  
The examiner did report defective visual acuity in each eye 
(OU) with acuity in the right eye (OD) of 20/30 and acuity in 
the left eye (OS) of 20/25.  Each eye was corrected by lens 
to 20/20 and the defect was not considered disabling (NCD).  
See February 1970 report of medical examination.  

Post-service medical evidence reveals that the Veteran has 
been diagnosed with hypertension and that he had an epidermal 
cyst on his right back, an atypical melanocytic lesion on his 
left breast, and actinic keratoses on his arms and hands.  
See February 2000 pathology report; March 2000 letter from 
Dr. C.S.W.; records from William W. Backus Hospital; records 
from Beaver Medical Clinic; records from Narragansett Bay 
Medical Center/Dr. M.L.  The post-service medical evidence 
also reveals that the Veteran has reported a history of 
temporomandibular dysfunction, but there is no evidence that 
he has been treated for, or diagnosed with, this condition.  
There is also no evidence that he has been treated for or 
diagnosed with right hand problems, to include neuropathy; 
kidney stones; or vision problems.  

Records from the Norwich Vet Center contain a February 2004 
Axis I diagnoses of PTSD and dysthymic disorder and a July 
2008 Axis I diagnosis of PTSD.  These 



diagnoses were based on several stressors reported by the 
Veteran from his service in Vietnam.  See February 2004 and 
July 2008 letters.  The Veteran underwent a VA compensation 
and pension (C&P) mental disorders examination in May 2005, 
during which his claims folder was not available for review.  
The Veteran reported several stressors related to his service 
in Vietnam but after a mental status examination, the 
examiner determined that there was no Axis I diagnosis and 
that the Veteran did not meet the criteria for PTSD.  The 
examiner acknowledged that there might be other information 
that could provide further evidence for the claim.  The 
claims folder was subsequently sent to the examiner and in an 
addendum report dated that same month, the examiner 
determined that the Veteran had "partial PTSD."  

The Veteran underwent a VA C&P PTSD examination in August 
2009, at which time his claims folder and electronic medical 
records were reviewed.  In pertinent part, the examiner 
reported that the Veteran was diagnosed with PTSD in January 
2008 in the PTSD clinic screening and that his treatment at 
the Veterans Center in Norwich also supported a PTSD 
diagnosis by letter submitted by his treaters.  However, the 
Veteran went through a C&P examination in May 2004 and did 
not meet the criteria for PTSD.  There is no indication the 
examiner saw the May 2004 addendum to the C&P examination 
report.  

The Veteran reported that he originally did not claim for 
PTSD as part of his service-connection process but was 
encouraged to do so by his treater at the Norwich Veterans 
Center.  The Veteran also reported that he did not feel he 
was currently experiencing severe PTSD and did not feel he 
met the criteria for PTSD.  Following a detailed history and 
presenting complaints, the examiner reported that it appeared 
the Veteran had suffered in the past from ongoing PTSD where 
he was reexperiencing, hypervigilant and was engaged in 
avoidance for the past 30 years after his discharge from the 
Navy.  However, in the past several years, the Veteran no 
longer met the criteria for PTSD.  Following mental status 
examination, the examiner reported that there was no Axis I 
diagnosis and deferred impression of an Axis II diagnosis.  




In summary, the examiner noted that the Veteran did not 
currently meet the criteria for PTSD, though it appeared that 
he truly did struggle with previous PTSD after returning from 
Vietnam, which he had to struggle with for 30 years.  
Currently, the Veteran reported remission of PTSD symptoms.  
Examinations done both at the West Haven VA and Norwich 
Veterans Center were presented in the file and indicated PTSD 
diagnosis; however, at the time of the interview, the Veteran 
denied some of the symptoms previously reported as he was 
experiencing some remission of those symptoms.  

A February 2004 record from County Hearing and Balance 
contains audiometric findings, which the Board cannot 
interpret.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Speech tests show discrimination scores of 100 percent and 90 
percent in the right and left ears, respectively.  
Unfortunately, it is unclear whether the Maryland CNC test 
was administered.  In pertinent part, however, the clinical 
audiologist reported that the Veteran described experiencing 
hearing difficulties since serving in the Vietnam War, where 
he was exposed to gunfire and explosions.  The audiologist 
indicated that Otoacoustic emissions were normal in the right 
ear but abnormal in the left and that the findings of 
sensorineural loss and abnormal Otoacoustic emissions (OAEs) 
in the left ear were consistent with cochlear damage that 
could have been sustained by noise such as gunfire.  

In a May 2005 letter, Dr. B.H.P.M. stated that the Veteran's 
work up for 11 conditions related to Agent Orange was in 
progress although his history suggested that he was unlikely 
to have those conditions.  This doctor also asserted that the 
Veteran had left-sided hearing loss and that he reported a 
rocking exploding within four feet from where he was standing 
in Vietnam.  Dr. B.H.P.M. reported that the Veteran denied 
seeking in-service medical treatment for hearing loss and 
that he was unsure whether he had an audiology examination at 
the time of his discharge.  Dr. B.H.P.M. reported that 
without the benefit of reviewing the Veteran's service 
medical records, it appeared as likely as not that his 
hearing loss is related to in-service acoustic trauma.  This 
opinion was not accompanied by audiological test results.  




The Veteran underwent a VA C&P audio examination in July 
2009, at which time his claims folder was reviewed.  The 
examiner reported the results of whispered voice tests and 
audiograms conducted during service, to include at discharge, 
and post-service treatment records from VA and private 
facilities related to complaints involving the Veteran's 
hearing acuity.  The examiner also noted the May 2005 letter 
from Dr. B.H.P.M.  At the time of the examination, the 
Veteran reported a decrease in hearing (L) for the past 40 
years.  He reported a history of military related noise 
exposure to rocket blasts and machine guns and stated that 
hearing protection was not worn as it was not available to 
him.  The Veteran also reported a history of occupational 
noise exposure to saws as he worked in construction.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
10
15
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  It was the examiner's opinion that it 
is less likely that the Veteran's hearing loss is a result of 
his service in the military given that the evaluation near 
the time of the Veteran's discharge (February 1970) revealed 
hearing to be within normal limits in both ears (AU).  

The evidence of record does not support the Veteran's claims 
for service connection for right hand neuropathy, 
temporomandibular joint dysfunction, kidney stones, or vision 
loss.  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the Veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  The post-
service medical evidence of record is devoid of reference to 
treatment for, or diagnosis of, any of these problems or 
conditions, though the 



Veteran did report a history of temporomandibular 
dysfunction.  In the absence of any medical evidence showing 
that the Veteran currently has right hand neuropathy, 
temporomandibular joint dysfunction, kidney stones, or vision 
loss, service connection is not warranted and the claims must 
be denied.  

The evidence of record also does not support the claim for 
service connection for hypertension.  As an initial matter, 
and as noted above, the Veteran's service treatment records 
are devoid of reference to complaint of, or treatment for, 
hypertension or high blood pressure.  Furthermore, the blood 
pressure readings taken throughout service do not 
predominantly show diastolic pressure of 90mm or greater, 
though four readings do meet this criteria, and never showed 
diastolic pressure of 160mm or greater so as to meet the 
definitions for hypertension or isolated systolic 
hypertension found at 38 C.F.R. § 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2009).  As such, while the 
Board acknowledges the Veteran's contentions that he had high 
blood pressure averaging 154/110 at the time of his discharge 
and that he had problems with hypertension during service, 
which almost led to his dismissal from officer school, these 
contentions are not supported by his in-service medical 
records.  The Veteran is not competent to provide an opinion 
that he had hypertension during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In addition, although the post-service medical evidence of 
record reveals that the Veteran has been diagnosed with 
hypertension, the earliest record of this diagnosis is dated 
during the 1990s, which is approximately 20 years following 
the Veteran's discharge from service.  The Board again 
acknowledges that the Veteran has reported problems with 
hypertension while in service but candidly reported that he 
was not diagnosed with cardiovascular problems until 1991.  
The span of time between his discharge and the initial 
evidence of a diagnosis, however, does not support a finding 
of continuity of symptomatology.  Moreover, there is no 
medical evidence of record establishing that this condition 
is related to service, to include the Veteran's presumed 
exposure to herbicides while he was stationed in Vietnam.  In 
the absence of such evidence, service connection is not 
warranted and the claim must be denied.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

The evidence of record also does not support the claim for 
service connection for skin growths.  The Board acknowledges 
that the Veteran testified that he had boils on his skin on 
three occasions during service.  The service treatment 
records reveal that he was seen for a furuncle (boil), which 
was located on his posterior neck.  Irrespective of whether 
or not the Veteran had a chronic skin condition during 
service, he denied seeking treatment for skin problems after 
service and could not indicate when he started developing dry 
skin and red spots, though he asserted that it was most of 
his adult life.  Based on the Veteran's own report, the Board 
finds that there is no medical evidence of continuity of 
symptomatology following the Veteran's discharge from 
service.  In this regard, there is no evidence prior to the 
year 2000 related to problems with the Veteran's skin.  
Lastly, while the post-service medical evidence reveals that 
the Veteran had an epidermal cyst on his right back, an 
atypical melanocytic lesion on his left breast, and actinic 
keratoses on his arms and hands, there is no evidence to 
suggest that these conditions are related to service, to 
include the Veteran's presumed exposure to herbicides.  In 
the absence of such evidence, service connection for skin 
growths is not warranted and the claim must be denied.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

Lastly, the evidence of record does not support the claim for 
service connection for right ear hearing loss.  As noted 
above, the Veteran must have a current disability in order to 
support a claim for service connection.  See Rabideau, 2 Vet. 
App. at 143 (1992).  Audiometric testing during the July 2009 
VA C&P examination reveal that the Veteran does not exhibit 
hearing loss in the right ear that meets VA standards.  As 
such, service connection is not warranted and the claim must 
be denied.  See 38 C.F.R. § 3.385 (2009).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The evidence of record does support the claim for service 
connection for left ear hearing loss.  The Board acknowledges 
that the service treatment records do not reveal complaints 
of hearing loss and that audiometric evaluations during 
service, to include implementation of the whispered voice 
test, do not showing hearing loss 




that meets VA standards.  The Veteran does currently exhibit 
hearing loss in his left ear that meets the criteria found at 
38 C.F.R. § 3.385, and his contentions regarding exposure to 
acoustic trauma during service are competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

The medical evidence of record contains three opinions 
regarding the etiology of the hearing loss exhibited in the 
Veteran's left ear.  The Board notes that each medical record 
containing an opinion includes the Veteran's report of in-
service acoustic trauma, though the Board acknowledges that 
the Veteran only reported post-service occupational noise 
exposure to the VA examiner.  The Board also acknowledges 
that the diagnoses of left ear hearing loss made by the 
private medical professionals were either not accompanied by 
audiometric results or were accompanied by audiometric 
results that the Board cannot rely on.  

Irrespective of the foregoing, the Board resolves reasonable 
doubt in the Veteran's favor by finding that left ear hearing 
loss is etiologically related to active service.  This is so 
because while the July 2009 VA examiner reported that it is 
less likely that the Veteran's hearing loss is a result of 
his service in the military given that the evaluation near 
the time of his discharge revealed hearing to be within 
normal limits, two other opinions link left ear hearing loss 
to service.  See February 2004 record from County Hearing and 
Balance (findings of sensorineural loss and abnormal 
Otoacoustic emissions in the Veteran's left ear were 
consistent with cochlear damage that could have been 
sustained by noise such as gunfire); May 2005 letter from Dr. 
B.H.P.M. (as likely as not that hearing loss is related to 
in-service acoustic trauma).  In light of the foregoing, the 
Board finds that service connection for left hear hearing 
loss is warranted.  

Service connection is also warranted for an acquired 
psychiatric disorder, claimed as PTSD.  The Board 
acknowledges that the claim for PTSD was remanded in July 
2007 to determine whether or not the Veteran had PTSD under 
the criteria as set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), as it was unclear from the records 
submitted by the 




Norwich Vet Center and in the May 2005 addendum opinion to 
the C&P examination whether the diagnoses of PTSD were made 
pursuant to this criteria.  

The Board further acknowledges that the August 2009 VA 
examiner determined that the Veteran did not meet the DSM-IV 
criteria to establish a diagnosis of PTSD.  Importantly, 
however, the VA examiner explicitly stated that it appeared 
that he truly did struggle with previous PTSD after returning 
from Vietnam, and that he struggled with this condition for 
30 years.  Moreover, although a current disability of PTSD 
was not shown at the time of the most recent VA examination, 
the requirement of a current disability, for purposes of 
service connection analysis, are satisfied.  In so finding, 
the Board calls attention to McLain v. Nicholson, 21 Vet. 
App. 319 (2007), in which the Court held that the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  That is the situation 
in this case regarding the Veteran's previous diagnosis of 
PTSD.  

In addition, it was on the Veteran's report of symptoms he 
was experiencing that the Norwich Vet Center records reported 
a diagnosis of PTSD and the May 2004 VA examiner concluded 
that the Veteran had partial PTSD.  Based on the foregoing, 
and in light of the recent Court decision in Clemons v. 
Shinseki, which held that claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities, the Board resolves reasonable doubt 
in the Veteran's favor by finding that he suffers from an 
acquired psychiatric disorder that, during the course of the 
appeal, was diagnosed as PTSD and linked to the in-service 
stressors he reported experiencing while serving in combat 
operations in Vietnam.  See 38 U.S.C.A. § 1154(b).




Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a claim for service connection, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

As service connection has been granted for left ear hearing 
loss and an acquired psychiatric disorder, claimed as PTSD, 
any defect in the notice or assistance given to the Veteran 
was harmless.  

As for the remaining claims, prior to the issuance of the 
June 2004 rating decision that is the subject of this appeal, 
the Veteran was advised of the evidence necessary to 
substantiate a claim for service connection and of his and 
VA's respective duties in obtaining evidence.  See March 2004 
letters.  Accordingly, the duty to notify has been fulfilled.  
The Veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), in a July 2007 letter.  The claims were 
readjudicated in a September 2009 supplemental statement of 
the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has 
also been met, as the Veteran's service and private treatment 
records have been associated with the claims folder and he 
was afforded VA examinations in connection with the claims 
for bilateral hearing loss and an acquired psychiatric 
disorder.  

The Board acknowledges that the Veteran was not provided with 
examinations in regards to the remaining claims.  It finds, 
however, that examinations are not warranted for the claims 
for right hand neuropathy, temporomandibular joint 
dysfunction, kidney stones, or visions problems because there 
is no evidence indicating that he had continuity of symptoms 
since service or current disabilities.  Examinations are also 
not warranted for the claims for hypertension or skin growths 
because the Veteran has not described continuity of 
symptomatology involving these conditions, and there is no 
evidence to suggest that his current problems are related to 
service.  See 38 C.F.R. § 3.159(c)(4) (2009).  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  



For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.

ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted.

Service connection for PTSD is granted.  

Service connection for hypertension, including as a result of 
exposure to Agent Orange, is denied.  

Service connection for skin growths, including as a result of 
exposure to Agent Orange, is denied.  

Service connection for right hand neuropathy, including as a 
result of exposure to Agent Orange, is denied.  

Service connection for temporomandibular joint dysfunction, 
including as a result of exposure to Agent Orange, is denied.  

Service connection for kidney stones, including as a result 
of exposure to Agent Orange, is denied.  

Service connection for vision problems, including as a result 
of exposure to Agent Orange, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


